        Case 1:17-cr-00722-VSB Document 351 Filed 10/09/20 Page 1 of 1




                                             October 9, 2020
Via ECF
Honorable Vernon S. Broderick
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:   United States v. Saipov
      (S1) 17 Cr. 722 (VSB)

Dear Judge Broderick:

       We are in receipt of the government’s letter dated October 8, 2020, which
opposes our request for an evidentiary hearing regarding its late disclosure of
intercepted communications and the likelihood that additional communications
involving Mr. Saipov were destroyed, unpreserved or remain undisclosed. We
respectfully request the opportunity to file a reply letter by October 19, 2020.



                                       Respectfully submitted,

                                       /s/ Annalisa Mirón, Esq.
                                       Annalisa Mirón, Esq.
                                       Andrew Dalack, Esq.
                                       Counsel for Sayfullo Saipov


cc:   Government counsel
